



109 HR 4797 IH: Citizen Soldier Protection Act of


U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		2d Session

		H. R. 4797

		IN THE HOUSE OF REPRESENTATIVES

		

			February 16, 2006

			Mr. Paul introduced

			 the following bill; which was referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To protect America’s citizen soldiers.

	

	

		1.Short titleThis Act may be cited as the

			 Citizen Soldier Protection Act of

			 2006.

		2.Findings,

			 purposes, and statement of constitutional authority

			(a)FindingsThe

			 Congress finds that—

				(1)in some instances

			 members of the Armed Forces are being compelled, without lawful authority, to

			 wear as part of their military uniform badges, symbols, helmets, headgear, and

			 other visible indicia or insignia of the United Nations and foreign states;

			 and

				(2)in some instances

			 members of the Armed Forces are being compelled, without lawful authority, to

			 serve under military and other officers of the United Nations and foreign

			 states.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to clarify

			 existing law in order to protect United States citizens serving in the Armed

			 Forces from involuntary service under military and other officers of foreign

			 states; and

				(2)to restore to

			 Congress its rightful constitutional authority governing the deployment of

			 members of the Armed Forces in service alongside and in conjunction with

			 foreign states with which the United States from time to time is allied.

				(c)Constitutional

			 authorityThe specific constitutional powers authorizing the

			 enactment of this Act are—

				(1)that this Act is

			 necessary to provide for the common defense and to secure the blessings of

			 liberty to the people of the United States; and

				(2)as

			 provided in Article I, sections 8 and 9—

					(A)Congress shall

			 have power to raise and support armies;

					(B)Congress shall

			 provide and maintain a navy;

					(C)Congress shall

			 make rules for the government and regulation of the land and naval forces;

			 and

					(D)Congress shall

			 provide for organizing, arming, and disciplining the militia, and for governing

			 such part of them as may be employed in the service of the United

			 States.

					(d)Limitation Under

			 Article IIThis Act is enacted

			 to effect the limits of Article II, section 2, of the Constitution in

			 which—

				(1)the President has

			 the nondelegable power, by and with the advice and consent of the Senate, to

			 appoint all executive officers of the United States, except in the case of

			 inferior executive officers wherein Congress may vest appointment of such

			 inferior officers, as they think proper, in the President alone or in the heads

			 of executive departments; and

				(2)in

			 no case may the President or Congress vest any of the executive power of the

			 United States in officers of a foreign state or delegate to an officer of a

			 foreign state such executive power, except in time of military necessity in a

			 lawfully declared state of war and as authorized by Congress.

				3.Prohibition

			 against requiring members of the Armed Forces to wear uniforms or other

			 insignia of the United Nations and foreign States

			(a)ProhibitionChapter

			 45 of title 10, United States Code, is amended by adding at the end the

			 following new section:

				

					778.Insignia of the

				United Nations and foreign states: prohibition on requirement of

				wearingNo member of the armed

				forces may be required to wear as part of the military uniform any badge,

				symbol, headgear, or other visible indicia or insignia of the United Nations or

				any foreign

				state.

					.

			(b)Clerical

			 AmendmentThe table of sections at the beginning of such chapter

			 is amended by adding at the end the following new item:

				

					

						778. Insignia of the United Nations and

				foreign states: prohibition on requirement of

				wearing.

					

					

			4.Prohibition

			 against requiring members of the Armed Forces to serve under foreign

			 officers

			(a)ProhibitionChapter

			 39 of title 10, United States Code, is amended by adding at the end the

			 following new section:

				

					692.Service under

				United Nations or other foreign command: prohibitionNo member of the armed forces may be

				required to serve in any capacity under an officer of the United Nations or any

				foreign state, except as specifically provided by law and, then, only during

				time of war declared by Congress in accordance with Article I, section 8, of

				the

				Constitution.

					.

			(b)Clerical

			 AmendmentThe table of sections at the beginning of such chapter

			 is amended by adding at the end the following new item:

				

					

						692. Service under United Nations or other

				foreign command:

				prohibition.

					

					.

			

